UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7210



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY LAMAR SNIPE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:02-cr-00833-PMD-1)


Submitted:   December 13, 2007         Decided:     December 20, 2007


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Lamar Snipe, Appellant Pro Se. John Charles Duane,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Anthony Lamar Snipe appeals the district court’s denial

of his motion to compel the Government to file a substantial

assistance motion.    We have reviewed the record and find no

reversible error.    Accordingly, we affirm the district court’s

order. See United States v. Snipe, No. 2:02-cr-00833-PMD-1 (D.S.C.

July 31, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -